Citation Nr: 0202984	
Decision Date: 04/02/02    Archive Date: 04/11/02

DOCKET NO.  94-37 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel

INTRODUCTION

The veteran had active service from August 1976 to March 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which, in pertinent part, denied service connection for 
bilateral hearing loss and tinnitus.  Other issues initially 
on appeal from that decision have since been decided, and 
therefore, are not presently before the Board for appellate 
review.

The veteran testified with regard to the issues on appeal at 
a hearing before a hearing officer at the RO on October 3, 
1996.

In May 1997, the Board remanded the issues on appeal for 
additional development.  Pursuant to the specific remand 
requests, attempts were made to obtain missing service 
medical records, the most notable of which was the veteran's 
separation medical examination record.  Furthermore, the 
veteran was provided VA examinations for hearing loss and 
tinnitus.    

The Board notes that the veteran has also appealed a May 1997 
RO decision denying service connection for hypertension.  As 
this issue is not ready for adjudication at this time, it has 
been referred to the Board's Case Development Unit for 
further development.


FINDINGS OF FACT

1.  The VA has fulfilled the duty to assist the veteran in 
the development of all facts pertinent to the claims of 
entitlement to service connection for hearing loss and 
tinnitus.  Further, all available, relevant evidence 
necessary for equitable disposition of the veteran's appeals 
on these issues has been obtained by the RO. 

2.  The evidence submitted in support of the claim for 
service connection does not establish a current hearing loss 
disability to either ear.

3.  The veteran's complaints of tinnitus are not shown on any 
medical record prior to 1994.

4.  There is no credible competent medical evidence linking 
any current alleged tinnitus to the veteran's period of 
active service or with any disabilities shown within one year 
of the veteran's discharge from service.


CONCLUSIONS OF LAW

1.  Disability due to hearing loss was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1112, 1113, 
1131, 5107  (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.304, 3.307, and 3.309 (2001).

2.  Disability due to tinnitus was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303 and 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Board finds that the claims have been adequately 
developed pursuant to the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (hereafter 
the VCAA).  In this regard, there is no indication of the 
existence of any outstanding Federal government or other 
record that could substantiate the claims for service 
connection for bilateral hearing loss or tinnitus.  
Accordingly, the RO has secured a complete record and the 
requirement under the VCAA that the RO advise the claimant of 
how responsibilities in developing the record are divided is 
moot.  Nonetheless, the RO did explain the respective 
responsibilities for gathering evidence in his May 2001 
letter to the veteran.  VA has provided the veteran with 
thorough examinations.  He has been advised of the rating 
criteria and of the results of the VA evaluations in the 
September 1994 statement of the case and supplemental 
statements of the case dated in July 1997 and October 2001.  
These communications clearly advise him of the evidence 
needed to substantiate his claims.  The Board further 
observes that the first issue in this matter is one in which 
the type of evidence that can substantiate the claim is very 
limited. Only specific types of audiometric testing can 
support service connection for hearing loss.

With respect to the issue of entitlement to service 
connection for a bilateral hearing  disability, the RO denied 
the claim because of the failure of the audiometric test 
results to show a hearing disability.  The presence of a 
current disability is a fundamental statutory requirement 
that must be satisfied in order to support a grant of service 
connection and this requirement was not affected by the VCAA.  
38 U.S.C.A. §§ 1110, 1131.  Since the basis for the Board's 
determination is also the lack of a current hearing loss 
disability, the Board finds the veteran was provided notice 
of the relevant evidence, the controlling legal criteria and 
the rational for the RO determination which is the same as 
that followed by the Board.  Accordingly, the Board concludes 
that it may now enter a decision on the merits of this issue 
without prejudice to the claimant.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110 and 1131.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and organic diseases of the nervous system 
become manifest to a degree of 10 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2001).
	
With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 38 
C.F.R. § 3.385 (2000), discussed below, then operates to 
establish when a hearing loss can be service connected.  
Hensley at 159.

Evaluations for loss of hearing acuity are based upon the 
results of modern and scientific testing at approved 
facilities.  This testing is performed under controlled 
conditions to measure the degree of organic hearing 
impairment and the results of that testing are then compared 
to the schedular criteria which are designed to reflect, as 
nearly as possible, the average functional impairment due to 
the hearing loss in everyday situations.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).


II. Facts.

The veteran's DD Form 214 revealed that the veteran served 
for ten years as a cannon crewman.

A review of the service medical records reveals no complaints 
or findings that would indicate a problem with tinnitus. 

Service medical records show that the veteran underwent an 
enlistment physical examination in August 1976.  The 
examination report reflects that no speech recognition scores 
were recorded.  The veteran's pure tone air conduction 
thresholds were reported 15, 10, 15, -, and 15 decibels in 
the right ear and 45, 25, 15, -, and 20 decibels in the left 
ear at 500, 1,000, 2,000, 3,000, and 4,000 hertz, 
respectively.  On his August 1976 report of medical history, 
the veteran checked no next to hearing loss.

On an April 1977 hearing test, the veteran's pure tone air 
conduction thresholds were reported as 25, 25, 25, 20, and 20 
decibels in the right ear and -, 25, 25, 20, and 20 decibels 
in the left ear at 500, 1,000, 2,000, 3,000, and 4,000 hertz, 
respectively.  Speech recognition scores were not reported.

A December 1982 record showed that the veteran was referred 
to audiology for low frequency hearing loss in the left hear 
and potential high frequency hearing loss, bilaterally.  On a 
reference audiogram performed on December 30, 1982, the 
veteran's pure tone air conduction thresholds were reported 
as 10, 05, 15, 10, and 20 decibels in the right ear and 30, 
15, 10, 15, and 25 decibels in the left ear at 500, 1,000, 
2,000, 3,000, and 4,000 hertz, respectively.  The 
audiologist's findings reported on the chronological record 
of medical care included "no problems notice - no tinnitus 
or vertigo - no history" and it was noted that the veteran 
had a cold that he was getting over.  The assessment was 
hearing within normal limits except for mild hearing loss at 
500 Hz in the left ear.  Impedance reportedly showed normal 
middle ear function and reflexes.  Speech discrimination was 
noted to be excellent (96 percent left and 100 percent 
right).

On a January 1987 audiological evaluation, the veteran's pure 
tone air conduction thresholds were reported as 15, 05, 30, 
20, and 35 decibels in the right ear and 45, 05, 10, 10, and 
20 decibels in the left ear, at 500, 1,000, 2,000, 3,000, and 
4,000 hertz, respectively.  Speech recognition scores were 
not reported.

The file contains no examination prior to separation.

The first indication of any post-service complaints of 
hearing loss or tinnitus is on the veteran's December 1993 
application for compensation or pension.

Post-service medical records reveal that the veteran 
underwent a VA audiometric examination in March 1994.  The 
examination report reflects that speech recognition scores 
were 100 percent in the right ear and 98 percent in the left 
ear.   The puretone thresholds for the right ear were as 
follows: 05 dB at 500 Hz, 0 dB at 1000 Hz, 20 dB at 2000 Hz, 
15 dB at 3000 Hz and 25 dB at 4000 Hz.  The puretone 
thresholds for the left ear were 30 dB at 500 Hz, 10 dB at 
1000 Hz, 05 dB at 2000 Hz, 10 dB at 3000 Hz and 20 at 4000 
Hz.  The examiner indicated that the veteran reported the 
gradual onset of bilateral tinnitus approximately five years 
ago.  The tinnitus was described as periodic, occurring 
approximately a couple of times per month for a few seconds 
duration.  It was characterized as mild in severity and as 
having no specific effects on daily life.  The summary 
indicated that the veteran demonstrated hearing sensitivity 
within normal limits bilaterally.  

During his October 1996 hearing, the veteran testified that 
he has had a problem with bilateral deafness.  He also 
indicated that he had tinnitus during service and that he has 
ringing in his ears six to eight times per month for 
durations of a minute or so.  The veteran stated he was 
exposed to a lot of noise working with field artillery while 
in the service.

On the report of a September 2000 VA examination for 
hypertension, the veteran reported tinnitus since 1980.

The veteran underwent a VA audiometric examination in 
September 2000 at VA medical facility in Seattle, Washington.  
The medical history in the audiometric examination report 
reflects that the veteran had subjective complaints of 
decreased hearing bilaterally and moderate high-pitched 
ringing said to be consistent with noise history.  The 
veteran indicated noise exposure during his service in the 
military working with field artillery.  The puretone 
thresholds for the right ear were as follows: 30 dB at 500 
Hz, 25 dB at 1000 Hz, 25 dB at 2000 Hz, 15 dB at 3000 Hz and 
15 dB at 4000 Hz.  The puretone thresholds for the right ear 
were 30 dB at 500 Hz, 25 dB at 1000 Hz, 10 dB at 2000 Hz, 10 
dB at 3000 Hz and 15 dB at 4000 Hz.  The average puretone 
thresholds were noted to be 20 dB in the right and 15 dB in 
the left.  Speech recognition scores were 100 percent in each 
ear.  Under diagnosis it was noted that the veteran reported 
periodic tinnitus.  The examiner indicated that using current 
VA criteria, this veteran's hearing acuity is within normal 
limits bilaterally.

The file contains the report of a February 2001 VA medical 
opinion by the medical provider who performed the September 
2000 audio examination.  In this report, the examiner 
indicated that there was a documented mild sensori-neural 
hearing loss at 500 Hz left on the veteran's enlistment 
physical, that this hearing loss at 500 Hz remained stable 
throughout the veteran's time on active duty, and that the 
extent of the hearing loss was still within normal limits 
according to the VA definition of normal limits.  He further 
indicated that there was no documentation of tinnitus on 
enlistment or at any time during service.  The VA medical 
provider went on to state that the present diagnosis was 
hearing within normal limits by VA definition, with tinnitus 
reported as periodic, lasting seconds per episode and judged 
by the patient as being mild in annoyance.  He gave the 
following opinions:  "There appears to be no causal 
relationship between his current condition and any inservice 
disorders" and "There appears to be no increase in 
disability from the time of entry on active duty and the 
present time."

In a statement submitted in October 2001, the veteran 
asserted that he was repeatedly exposed to noise during 
service when training with heavy artillery.  He indicated 
that since service his hearing has decreased to the point 
where he now has difficulty hearing normal levels of 
conversation.  He also contended that the inservice noise 
exposure caused him to now suffer constant ringing in the 
ears.      



III. Analysis

	A. Hearing Loss 

The Board acknowledges initially that there is no dispute 
that the veteran's service medical records show some left ear 
hearing loss at 500 Hz upon entry into service and during 
service.  The first issue now on appeal, however, is whether 
the veteran's hearing in either ear constitutes a hearing 
disability and if so, whether it is connected to service. 

The criteria for disability due to impaired hearing may be 
met in any of the following ways: (1) when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hz is 40 dB or greater, (2) or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, 4000 Hz are 26 dB or greater; (3) or when speech 
recognition using the Maryland CNC Test are less than 94%. 38 
C.F.R. § 3.385 (2000).  

The Board notes that while the results of two of the four 
audiometric examinations conducted while the veteran was in 
service meet the criteria in 38 C.F.R. § 3.385 due to left 
ear hearing loss at 500 Hz., none of the results of 
audiometric examinations conducted since service meets that 
criteria.  The Board further notes that the results of the 
most recent VA audiometric examination, dated September 2000, 
fail to meet the criteria.  The current diagnosis is that the 
veteran's hearing acuity is within normal limits bilaterally.  
Moreover, the most recent VA medical opinion was that 
"[t]here appears to be no increase in disability from the 
time of entry on active duty to the present."  In this 
circumstance the veteran did not have a chronic hearing loss 
disability in service nor does he have a current hearing loss 
disability.  The question of aggravation of a pre-service 
disability is effectively moot since no current hearing 
disability exists, and thus no increase in disability is 
shown.  Thus, the evidence is overwhelming against the claim 
for service connection and the benefit of the doubt doctrine 
is not for application.  38 U.S.C.A. § 5107.


	B.  Tinnitus 

The veteran has essentially asserted that he has had tinnitus 
since service and that his tinnitus is due to inservice noise 
exposure suffered while working with field artillery.  
Although the veteran's inservice specialty is indisputably 
consistent with noise exposure during service, there is no 
documentation of statements of medical history, complaints or 
findings of tinnitus in service.  To the contrary, review of 
service medical records reveals that the only pertinent 
finding regarding tinnitus, shown on the December 1982 
service medical record, was that of "no tinnitus."

Following separation from service in 1987, the earliest 
documented complaint of tinnitus is not shown until the 
veteran's December 1993 application for benefits.  Subjective 
complaints of tinnitus were noted on the veteran's March 1994 
VA examination report and in the transcript of his October 
1996 hearing.  

In December 1997, the Board remanded the issue regarding 
tinnitus so that additional evidence could be obtained prior 
to a decision.  By this remand, the Board specifically 
requested that the veteran undergo a VA examination and that 
an opinion be rendered regarding the nature and etiology of 
any tinnitus.  

In fulfillment of the remand request, the veteran underwent 
VA examination in December 2000.  On the examination report, 
the medical provider recorded a medical history noting 
subjective complaints of a high pitch ring, however, he did 
not give any opinion as to etiology at this time.  
Subsequently, in an opinion rendered February 2001, that same 
medical provider indicated that there was no documentation of 
tinnitus at enlistment, that there was no documentation of 
tinnitus throughout the veteran's time on active duty, that 
tinnitus was presently reported as being mild and periodic, 
and that there appears to be no causal relationship between 
the veteran's current condition and any inservice disorders.      

The Board acknowledges that tinnitus is a subjective 
phenomena since it is not directly perceptible to other 
individuals, including medical providers.  Thus, the veteran 
is competent to report the presence of tinnitus and to 
provide evidence of continuity of symptoms with lay evidence.  
While the Board does not doubt that the claimant is sincere 
in now presenting his recollections that tinnitus developed 
in service and has existed since service, those recollections 
are not supported by the contemporaneous clinical evidence.  
Moreover, the veteran's recollections have not been 
consistent, a fact that casts doubt on their accuracy, not 
the veteran's good faith.  For example, while on his original 
claim he apparently indicated the tinnitus began in 1981 with 
his claimed hearing loss ("hearing loss 1981 w/tinnitus") 
and he subsequently placed the onset of tinnitus in service, 
at the 1994 examination he placed the onset of tinnitus as 
"about" five years earlier.  He was separated from service 
some seven years earlier.   Furthermore, any claim of 
tinnitus in 1981 is contradicted by the clinical entry of no 
tinnitus in service in 1982.  Accordingly, the Board does not 
find the veteran's lay evidence is entitled to significant 
probative weight since it involves recollections at variance 
with contemporaneous clinical records and the recollections 
have not been consistent. 

Given the circumstances of this case, the Board also must 
attach great probative weight to the February 2001 medical 
opinion.  That opinion was clearly and firmly against the 
claim.  While the veteran is competent to report tinnitus, he 
is not competent to provide evidence on the underlying causes 
of tinnitus, since that is a question involving medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The medical 
provider in this case had the opportunity to review the 
record, including the audiometric findings, and concluded 
that any current tinnitus was not related to service.  There 
is no medical evidence to the contrary.  Therefore, the Board 
finds that the most probative evidence is overwhelming 
against the claim for service connection and the benefit of 
the doubt doctrine is not for application.  38 U.S.C.A. § 
5107.



ORDER

The claim for service connection for hearing loss and the 
claim for service connection for tinnitus are denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

